Per Curiam,
We concur with the learned president judge below in the conclusion, and in his satisfactory opinion in support of it, that it was not the intention of the legislature to have the Act of May 1, 1905, P. L. 318 operate retrospectively so as to affect the obligation of a township in its contract with the state highway department, under the provisions of the Act of *555April 15, 1903, P. L. 188, to pay one-sixth of the cost of the improvement -of a public road in the township, where such contract as well as the contract under which the work was done were entered into, and the work was begun, before the passage of the act of 1905, although the work under the contract was not fully completed until a few months afterward.
The decree is affirmed, the costs of this appeal to be paid by A. M. Rader, the appellant.